Exhibit 10.8

*** Text Omitted and Filed Separately with the Securities and Exchange
Commission

DISTRIBUTION AND LICENSE AGREEMENT

THIS AGREEMENT is made on 9 April, 2014 (the “Effective Date”), between:

Vyrix Pharmaceuticals, Inc. of 5445 DTC Parkway, Suite 925 Greenwood Village, CO
80111 USA (“Vyrix”)

ENDO VENTURES LIMITED, of No. 33 Fitzwilliam Square, Dublin 2, Ireland (“Endo”)

Background

 

A. Vyrix is the registration, trademark holder and manufacturer of an orally
disintegrating tablet containing 89 mg tramadol hydrochloride for treating
premature ejaculation, known by Parties as the “Product”.

 

B. The parties wish for Endo to commercialize the Product in the Territory (as
defined below).

Agreed Terms:

INTERPRETATION

 

1.1 Definitions

In this Agreement:

“Affiliate” means, with respect to a party to this Agreement, any other entity
that Controls, is Controlled by, or is under common Control with that party.

“Business Day” means a day on which Banks are open for general banking business
in Greenwood Village, Colorado, USA and Dublin, Ireland, excluding Saturdays,
Sundays and public holidays in either Colorado, USA or Dublin, Ireland.

“Calendar Year” shall mean any period of twelve consecutive calendar months
commencing on January 1st and ending on December 31st.

“Control” means the power of a person to secure either by means of the holding
of a majority (>50%) of shares, by contract, by reason of managerial powers or
mandate or the possession of decisive voting power in or in relation to the
company or corporation concerned or by virtue of any decisive powers conferred
by the articles of association or constitution or other document regulating that
company or that corporation that its affairs are conducted in accordance with
the wishes of that person.

“Field” means the treatment of premature ejaculation.

“Force Majeure” means events or occurrences beyond the reasonable control of the
party affected, the effects of which could not, by the exercise of reasonable
diligence by that party, have been avoided and which affect the ability of that
party to observe or perform its obligations under this Agreement, except for the
failure or inability to pay any sum of money, such events including:



--------------------------------------------------------------------------------

  (a) war, invasion, riot, civil or military disturbances or sabotage;

 

  (b) strikes, picketing or other labour disputes or disturbances or work to
rule;

 

  (c) lightning, fire, flood or threat of floods, earthquake and vulcanic smoke,
storm, cyclone or explosion;

 

  (d) outbreak of diseases and pandemia restricting normal commerce, travel and
transport of freight;

 

  (e) governmental restrictions or other governmental actions or inactions
(unless such restrictions, action or inactions arise out of the failure of the
party affected to comply with any governmental requirements).

“Health Canada”, means the Canadian regulatory agency responsible for the
evaluation and approval of pharmaceutical drugs for human use and having the
authority to grant Marketing Authorization in Canada.

“Improvements”, in respect of the Product means any changes to the Product
including, without limitation, in dosage strength, form, packaging or other
advances in modifications or changes made by Vyrix to the Product to be used in
the Field. For the avoidance of doubt, the Parties agree that “Improvements”
does not include Vyrix’s proposed tramadol-sildenafil combination tablet.

“Intellectual Property Rights” means intellectual property rights of any nature
whatsoever including such rights comprised in patents, copyright, designs, trade
marks whether or not registered, trade secrets and know-how and in goodwill and
reputation, and all other similar rights, whether existing at common law or
conferred by statute, rights to apply for registration under law in respect of
these or like rights and rights to protect trade secrets and know-how.

“Launch” and “Launch Date” shall mean the first commercial sale and the date of
the first commercial sale of the Product to third party customers in the
Territory by Endo or its Affiliates or licensees following the issuance of the
Marketing Authorization, respectively.

“Long term Inability to Supply” means inability to supply at least seventy
percent (70%) of the volumes of Product indicated in the purchase orders
provided by and confirmed by Endo, that continues for more than one hundred and
twenty (120) days, to start after the stipulated delivery date, defined in
Section 6.5.

“Marketing Authorization” shall mean (i) with respect to Canada, the final
regulatory approval granted by the regulatory authorities in the form of a
notice of compliance issued to and in the name of Endo in respect of the Product
on the basis of the New Drug Submission, authorizing Endo to lawfully market and
sell the Product in Canada, and (ii) for all other countries in the Territory,
final approval of a new drug application, health registration, marketing
authorization application, common technical document, regulatory submission,
notice of compliance or equivalent (but in no event to include any applicable
pricing or reimbursement approval) necessary to authorize Endo to lawfully
market and sell the Product.

 

2



--------------------------------------------------------------------------------

“MCC” shall mean the Medicines Control Council of South Africa and/or any other
regulatory authority in South Africa responsible for the evaluation and approval
of pharmaceutical drugs for human use and having the authority to grant
Marketing Authorization.

“Net Sales” means with respect to a Product, the gross amount invoiced for sales
of any Product in the Territory in arm’s length sales by Endo (and its
authorized affiliates and/or sublicensees) to Third Parties, less the following
deductions from such gross amounts which are actually incurred, allowed, accrued
or specifically allocated to such Product: (i) credits, price adjustments or
allowances for damaged products, returns or rejections of Product; (ii) normal
and customary trade, cash and quantity discounts, allowances and credits (other
than price discounts granted at the time of invoicing which have already been
included in the gross amount invoiced); (iii) chargeback payments, repayments
and rebates (or the equivalent thereof) granted to or imposed by group
purchasing organizations, managed health care organizations or federal,
state/provincial, local and other governments, including any or all of their
regulatory authorities, agencies, review boards or tribunals, or trade
customers; (iv) any invoiced freight, postage, shipping, insurance and other
transportation charges; (v) sales, value-added (to the extent not refundable in
accordance with applicable law), and excise taxes, tariffs and duties, and other
taxes directly related to the sale (but not including taxes assessed against the
income derived from such sale); (vi) stocking allowances; and (vii) any other
payment which reduces gross revenue and is permitted to be deducted in
calculating net sales in accordance with GAAP.

“Pack” shall mean commercial packaged Product in final, finished goods form,
consisting of six (6) tablets in a printed foil blister tray, in a four
(4) color box with a one (1) black & white package insert.

“Product” shall mean orally disintegrating tablets containing 89mg tramadol
hydrochloride as the active ingredient, suitable for distribution in accordance
with the Specifications listed under Schedule 1 of this Agreement and all
Improvements thereto.

“Regulatory Approval” means, for each country, each considered separately, an
authorisation from the relevant regulatory authority for the import,
distribution, marketing and/or sale of the Product.

“Regulatory Approval Date” means the date that the relevant regulatory agencies
in a given Country in the Territory granted Regulatory Approval to the Product.

“Royalties” shall have the meaning ascribed in Section 9.5 of this Agreement.

“Short Term Inability to Supply” means inability to supply at least seventy
percent (70%) of the volumes of Product indicated in the purchase orders
provided by and confirmed by Endo, that continues for more than thirty (30) days
but less than one hundred and twenty (120) days, starting after the stipulated
delivery date, defined in Section 6.5.

“Specifications” means the specifications for the Product as set forth in
Schedule 1 attached to this Agreement.

“Sponsor” means the party holding the Regulatory Approval for the Product.

“Sublicense” has the meaning ascribed thereto in Section 3.3.

“Term” has the meaning ascribed thereto in Section 2.

 

3



--------------------------------------------------------------------------------

“Territory” means Canada, the Republic of South Africa, Sub Saharan Africa,
Colombia and Latin America, as described in Schedule 3 of this Agreement.

“Trade Marks” means the trade marks as listed in Schedule 2 of this Agreement.

“Transfer Price” has the meaning ascribed thereto in Section 9.1.

“Upfront Payment” has the meaning ascribed thereto in Section 9.3.

“Vyrix IP” means all Intellectual Property Rights that subsist in:

 

  (a) the Product, including methods and processes for its production and
storage and its use in the life sciences;

 

  (b) Vyrix’s marketing and informational materials;

 

  (c) the Improvements;

 

  (d) the Vyrix Patents, the Vyrix Know-How and the Trade Marks;

 

  (e) the colour scheme and the art work on the Pack (if not designed by Endo);

and all other intellectual property rights that Vyrix owns.

“Vyrix Know-How” means Confidential Information relating to the manufacture and
sale of the Product owned or Controlled by Vyrix.

“Vyrix Patents” means those patents in Vyrix’s name (or otherwise assigned to
Vyrix) that claim the Product or an aspect of the process of making it and any
other aspect of it, and all patents that derive priority from the same priority
document and all other patents and patent applications in the same patent
family, including all corresponding national phase filing, divisional
application and continuations. These are listed in Schedule 2 of this Agreement.

 

1.2 Interpretation

In this Agreement, unless the context otherwise requires:

 

  (a) words importing natural persons include corporations, firms,
unincorporated associations, partnerships, trusts and any other entities or
groups recognized by law;

 

  (b) reference to any legislation or to any provision of any legislation
includes any amendment, modification, consolidation or re-enactment of, or any
legislative provision substituted for, and all legislative and statutory
instruments issued under, such legislation or such provision;

 

  (c) the words “written” and “in writing” include any means of visible
reproduction of words in a tangible and permanently visible form;

 

  (d) reference to any party to this Agreement or any other agreement or
document includes the party’s successors and permitted assigns;

 

4



--------------------------------------------------------------------------------

  (e) reference to any document or agreement includes references to such
document or agreement as novated, supplemented, varied or replaced from time to
time except to the extent excluded by the terms of this agreement or that other
document or agreement;

 

  (f) no rule of construction applies to the disadvantage of a party because
that party was responsible for the preparation of this Agreement or any part of
it;

 

  (g) where the day on, or by, which any thing is to be done is not a Business
Day, that thing shall be done on, or by, the next following Business Day; and

 

  (h) the headings to sections, clauses or schedules are for ease of reference
only and do not form part of this Agreement or affect its interpretation.

 

2. TERM

This Agreement commences on the Effective Date and will, subject to the
provisions for termination herein, expire on a country-by-country basis the
later of (i) the expiration of market exclusivity for the Product in that
country, or (ii) fifteen (15) years after the first commercial sale of the
Product in that country. The term of this Agreement shall automatically continue
after expiry hereof on a country-by-country basis for consecutive three (3) year
periods, unless Vyrix delivers to Endo written notice of termination in respect
of that country at least six (6) months prior to the end of that term.

 

3. APPOINTMENT AND GRANT OF RIGHTS

 

3.1 Appointment. Vyrix appoints Endo as Vyrix’s exclusive distributor for
marketing and selling the Product in the Territory and Endo accepts such
appointment and agrees to use commercially reasonable efforts to market,
distribute and sell the Product subject to the terms and conditions set out in
this Agreement.

 

3.2 Grant of Rights – the Product. Subject to the terms and conditions in this
Agreement, Vyrix grants to Endo an exclusive license to the Vyrix IP in the
Territory, as per the stipulations made in Section 3.1, with the right to:

 

  (a) market, promote, import into the Territory, offer for sale and sell the
Product for use in the Field;

 

  (b) use the Trade Marks and reproduce the Vyrix marketing materials in
accordance with the provisions of Section 11;

 

  (c) design its own packaging for the Product, and market the Product under its
own trademark or any other trademark in the Territory; and

 

  (d) use the Vyrix Know-How to exercise its rights and perform its obligations
set out in this Agreement

(the “License”); and provided that Vyrix may continue to use the Vyrix IP in the
Territory for any purpose other than marketing, distributing and selling the
Product in the Territory.

The Right to Grant Sublicenses. Endo is entitled to grant sublicenses under the
License that comply with Section 3.4 (“Sublicense”) to its Affiliates and third
parties. When Endo wishes to enter into a Sublicense with a third party (but not
an Affiliate), subject to written consent

 

5



--------------------------------------------------------------------------------

of Vyrix which shall not be unreasonably withheld, Endo shall deliver to Vyrix
at least one (1) month’s advance written notice of its intention to enter into a
Sublicense agreement, by which Endo shall inform Vyrix of all the principal
terms of such agreement, including the identity of the proposed sublicensee.
Endo does not need to notify Vyrix upon granting a sublicence to an Affiliate in
the Territory.

 

3.3 The Content of Sublicenses. Endo is entitled to grant Sublicenses under the
License, that in all material respects:

 

  (a) are in writing;

 

  (b) contain a scope of rights which are no greater than the scope of rights
granted under Section 3.2; and

 

  (c) contain express provisions that: (i) require the sublicensee to comply
with Section 5 (Marketing and Commercialization) and Section 11 (Intellectual
Property), (ii) automatically terminate the Sublicense agreement upon
termination of this Agreement.

 

3.4 Endo to Remain Liable. Endo shall be liable to Vyrix for its Sublicensees
acts and omissions under each Sublicense agreement. If a Sublicensee makes a
claim against Vyrix whether by way of damages, costs or expenses or otherwise,
Endo agrees to be voluntarily joined as a party to such claim.

 

3.5 License Qualifications and Clarifications.

 

  (a) This Agreement shall not grant to Endo or to any Affiliate of Endo or to
its Sublicensees any rights or licenses other than the rights and licenses
expressly provided for in this Agreement.

 

  (b) Vyrix hereby represents that it owns the Vyrix IP and, Endo acknowledges
that, subject to the express grant of the licenses hereunder to Endo, Vyrix has
the right to use and otherwise exploit the Vyrix IP in the Field outside the
Territory and outside the Field in the Territory.

 

  (c) For the avoidance of doubt, Vyrix shall be entitled to supply Product and
enter into licences and other types of transaction for or related to the supply
of Product:

 

  (i) to any third party outside the Territory for any use;

 

  (ii) to third parties in the Territory for non-commercial use in the Field,
such as research partners.

 

  (d) Vyrix shall not use the Product Trade Mark in the Territory.

 

  (e) If Endo knows or reasonably suspects that any person outside the Territory
has or will import the Product into the Territory, for use in the Field, Vyrix
shall use commercially reasonable efforts to assist Endo to stop such
unauthorized import and sale activities and to mitigate any losses suffered by
Endo. Subject to Vyrix complying with such covenant, Vyrix shall not be liable
to Endo if third parties import the Product into the Territory or offer the
Product for sale in the Territory in the Field.

 

6



--------------------------------------------------------------------------------

  (f) Endo will not at any time during the Term seek customers in any place
which is outside the Territory.

 

  (g) Endo will not at any time during the Term, supply the Product to any
person outside the Territory or for use outside the Field or within the
Territory if Endo knows or has reason to believe that such person intends to
resell or re-supply the Product outside the Territory. In the event that Endo
becomes aware of any person selling the Product that has been supplied by Endo
outside the Territory, Endo shall notify Vyrix in writing and shall take
reasonable steps to prevent such re-sale.

 

3.6 Improvements. Vyrix grants Endo an exclusive license in the Territory for
all Improvements to the Product.

 

3.7 Right of First Negotiation. Endo has the right of first negotiation to
include Vyrix’s tramadol-sildenafil combination tablet (“Zertane-ED”) as an
additional product under this Agreement, subject to separate economic
considerations. Vyrix will notify Endo by registered mail or courier no less
than six (6) months prior to the anticipated filing date for the regulatory
dossier for Zertane-ED in the United States. During a period of ninety
(90) days, the parties will negotiate in good faith an amendment to the
Definitive Agreement, with respect to Zertane-ED. If the Parties are unable to
agree on such amendment within the ninety (90) day period, starting from
postdate of notice, Vyrix is free to solicit a third party for Zertane-ED and to
sell and market such product in the Territory, unless both Parties agree on
extending the negotiation period. For clarity, a New Product does not include
Improvements to the Product, which are listed in the Improvements section of
this Agreement.

The foregoing Section 3.7 shall not be construed to allow Endo to make use of
Vyrix’s Know-How without prior written consent of Vyrix.

 

4. PRODUCT REGISTRATION

 

4.1 Marketing Authorisation and Launch. Endo shall use commercially reasonable
efforts to apply for Regulatory Approval, and launch the Product in the
Territory. Endo shall solely bear all the costs and expenses of, and related to,
preparing, filing and prosecuting such regulatory applications and maintaining
the corresponding approvals.

 

4.2 Regulatory Approval. Endo shall be responsible for maintaining the
Regulatory approval/license in Canada and all equivalent registrations in other
countries in the Territory. Subject to the provisions for termination in
Section 12, Endo shall retain ownership of the said approval/license and
equivalent registrations.

 

4.3 Assistance. Within sixty (60) days of the Effective Date, Vyrix will deliver
to Endo all data, records and reports (including pre-clinical and clinical
reports) necessary for Endo to make a regulatory submission to Health Canada as
well as all other regulatory filings required to commercialize the Product in
the other countries in the Territory. In addition, Vyrix will provide Endo with
all reasonable assistance during the Term, in support of Endo’s applications for
Regulatory Approval for the Product in the Territory, including:

 

  (a) reasonable telephone and email communication;

 

7



--------------------------------------------------------------------------------

  (b) modular based and sales focused comprehensive product training material;

 

  (c) additional information that may be requested by Health Canada (including,
by way of example, stability information);

 

  (d) facilitating an inspection of Vyrix’s manufacturing facilities if required
by regulatory authorities; and

 

  (e) making its personnel available by email and telephone as reasonably
required.

The assistance to be provided by Vyrix under this Section 4.3 is in support of
Endo’s performance of its obligations under Section 4.1 for which Endo shall
retain primary responsibility.

 

5. MARKETING AND COMMERCIALIZATION

 

5.1 Comply with Laws. Endo will be responsible for all the duties and
responsibilities laid down for marketing authorization holders by the laws and
regulations in the Territory, which shall be considered on a country by country
basis. Endo shall be responsible for compliance with any and all applicable
laws, rules and regulations of the Territory with respect to the marketing,
distribution, promotion and sale of Product. Endo shall be responsible at its
own cost and expense to obtain and maintain throughout the Term all import
licenses, registrations, licenses, permits, and approvals that are necessary to
carry out all such activities.

 

5.2 Diligence - General. Endo will use reasonable commercial efforts to promote,
market and sell the Product in the Territory consistent with products of similar
commercial value as determined by Endo. Endo shall also use reasonable
commercial efforts to maintain a quantity of inventory for the Product necessary
to meet Product demand in the Territory as determined by Endo from time to time.

 

5.3 Promote Reputation. Endo shall not knowingly: (i) disparage in any manner
the Product, (ii) nor the Trade Marks, nor (iii) attempt to register or
otherwise assert any rights in or to any Trade Marks.

 

5.4 Information Exchange. Each party shall communicate to the other information
relevant to the distribution, marketing and sale of the Product in the
Territory, including:

 

  (a) customer complaints in relation to the Product;

 

  (b) in the case of Endo:

 

  (i) any inquiries made by any person regarding sales or potential sales of the
Product outside the Territory or outside the Field;

 

  (ii) monthly sales of Product in the Territory reported on an a quarterly
basis; and

 

  (iii) stock levels at the end of the quarter.

 

  (c) scientific and other information that such party generates or of which it
becomes aware;

 

  (d) facts or opinions likely to be relevant in relation to the marketing of
the Product; and

 

8



--------------------------------------------------------------------------------

  (e) Endo will notify Vyrix of any potential clinical collaborators or research
endeavors related to the Product that they become aware of.

 

6. ORDERING AND SUPPLY OF PRODUCT

 

6.1 Ordering. Endo shall order Product from Vyrix by delivering to Vyrix a
written order that specifies:

 

  (a) the quantity of Product being ordered;

 

  (b) whether the Product is to be received in bulk tablet or as finished Pack
format;

 

  (c) Endo’s requirements for the Pack labelling, which must comply with
Sections 11.2 through 11.7; and

 

  (d) the port(s) of destination for delivery.

 

6.2 Forecasts. Three (3) months prior to the Launch Date reasonably expected by
Endo in the Territory and within the first (1st) month of each Calendar Year
thereafter, Endo shall provide to Vyrix a good faith forecast setting forth
amounts of Product that Endo expects in good faith to order for the first twelve
(12) calendar months following the expected Launch Date with respect to the
first such forecast and for the twelve (12) calendar month period following the
delivery of the forecast thereafter.

 

6.3 First Order. The first order placed by Endo shall have a lead time of four
(4) months after approval of printing proofs.

 

6.4 Delivery. Subject to Endo being in compliance with its payment obligations
under Section 9.7, Ethypharm shall deliver to Endo Product that Endo orders in
accordance with Section 6.1. Delivery shall be Ex-works (Incoterms 2010)
Ethypharm’s facility (Saint-Cloud, France) with the delivery designated for a
port to be specified by Endo: (i) for Canada, the Port of Montreal, (ii) for
Africa, in Durban (Kwazulu-Natal) and (iii) for Mexico, to be determined upon
Endo placing the first order. Endo shall be responsible for and bear all
freight, insurance and other shipping expenses and all applicable taxes or
duties that may be assessed against the Product after delivery.

 

6.5 Time for Delivery. The time for delivery under Section 6.4 shall be the
later of three (3) months after Vyrix’s receipt of Endo’s order or three
(3) months after Endo’s approval of packaging artwork, except for the first
order which is described in Section 6.3.

 

6.6 Change of Manufacturer. Provided it has no negative impact on the Regulatory
Approval in the Territory, Vyrix has the right to subcontract manufacturing by
providing Endo with no less than six (6) months advance notice of any change in
manufacturer not listed in the regulatory dossier for the Product as of the
Effective Date.

 

6.7 Title and Risk. Risk of loss for Product shall pass to Endo upon delivery
under Section 6.4.

 

9



--------------------------------------------------------------------------------

7. DELAY AND FAILURE TO SUPPLY

 

7.1 Short Term Inability to Supply. Vyrix acknowledges that punctual delivery is
key to successful execution of the Agreement and that it shall deliver the
Product in a timely manner.

In the event that Vyrix experiences a Short Term Inability to Supply, for any
reason other than as a result of Force Majeure, Vyrix shall rescind the
requirements for payment of Royalties to Vyrix as listed in Section 9.5 for an
equivalent period of time of any resulting direct loss of sales (by virtue of a
product backorder). The foregoing shall be without prejudice to any other rights
or remedies available to Endo under the Agreement and the applicable law.

 

7.2 Long Term Inability to Supply. In the event of any Long Term Inability to
Supply the Product in the Territory, the parties agree to act in good faith and
make all commercially reasonable efforts to find a mutually acceptable solution
to the Long Term Inability to Supply.

In addition, in the event of (i) a Long Term Inability to Supply or (ii) the
happening of any of the events set out in Sections 12.1(b) to 12.1(d) in respect
of Vyrix, the following shall occur:

 

  (a) In the event that Vyrix experiences a Long Term Inability to Supply, for
any reason other than as a result of Force Majeure, Vyrix shall rescind the
requirements for payment of Royalties to Vyrix as listed in Section 9.5 for an
equivalent period of time of any resulting direct loss of sales (by virtue of a
product backorder). The foregoing shall be without prejudice to any other rights
or remedies available to Endo under the Agreement and the applicable law.

 

  (b) Vyrix shall transfer/initiate production of the Product at a secondary
manufacturer as specified in the Quality Agreement in order to manufacture and
supply the Product for the Territory.

 

  (c) Any costs for the transfer and/or initiation of production at the referred
to in Section 7.2 (b), to the extent required for the Territory, shall be borne
by Vyrix.

 

  (d) The supply price for Product manufactured and supplied to Endo by the
secondary manufacturer shall be the same or lower than the prices paid by Endo
as per Section 9.1 of this Agreement.

 

  (e) The minimum order quantities shall be no larger than those set out in
Section 9.1 of this Agreement, and may be smaller based on the batch size of the
third party manufacturer, which shall be provided to Endo. In the case that
batch sizes are larger than those listed in Section 9.1, Endo shall have the
right to purchase a partial batch, with any additional costs due to this partial
batch production to be borne by Vyrix.

 

7.3 No diversion of Product. In no event shall Vyrix ship Product originally
destined to be shipped to Endo due to a valid purchase order placed by Endo to
countries outside the Territory.

 

7.4

Multiple Inability to Supply issues. If Endo is faced with two (2) or more Short
or Long Term Inability events in two (2) consecutive years that result in a
direct loss of sales (by virtue of a product backorder), Vyrix will reduce
Endo’s obligation to pay Vyrix Royalties as listed in Section 9.5 by fifty
percent (50%) for a period of time equal to the longest period of product
backorder during the previous two (2) years. This is in addition to any remedy
owing to an

 

10



--------------------------------------------------------------------------------

  Inability to Supply issue as outlined in Sections 7.1 and 7.2. The reduction
in Royalty payment described in this Section owing to multiple Inability to
Supply issues will start no earlier than at the end of any other period of
Royalty reduction outlined in Sections 7.1 and 7.2.

 

8. TESTING AND INSPECTION

 

8.1 Sampling and Quality Control. Prior to each delivery of Product to Endo,
Vyrix shall be responsible for all sampling and quality control testing of the
Product in accordance with the methods of analysis set forth in the
Specifications, required to determine whether the Product conforms to the
Specifications.

 

8.2 Certificates. For each batch of Product to be delivered to Endo hereunder,
Vyrix shall provide copies of the complete certificate of analysis and
certificate of compliance at time of delivery, as well as copies of any other
documents required by any governmental authority.

 

11



--------------------------------------------------------------------------------

8.3 Defective Product. Endo will inspect the Product delivered for damages of
the outer packaging material identifiable by means of a sight test (“Apparent
Defects”), shortages in order quantity, or failure in any material way to comply
with the Warranty set forth in Section 13.1 and will notify Vyrix of any
Apparent Defects, shortage, or failure with respect to Section 13.1 within
thirty (30) days of receipt by Endo. Endo will notify Vyrix of any hidden or
latent defects (i.e. defects other than Apparent Defects), of which it becomes
aware, within thirty (30) days following discovery of the defect. Within the
above-mentioned time-frames Endo is entitled to reject the defective Product or
the batch containing defective Product. In the event of a Product rejection, the
parties shall immediately endeavor to agree whether or not the delivery in
question is defective. If the parties fail to agree, the matter shall be
determined by an independent expert or laboratory and the decision of the
independent expert shall be final and binding on the parties. The independent
expert shall act as an expert and not as an arbitrator and its fees shall be
borne by Vyrix if it is determined that defects exist and by Endo if it is
determined that no defects exist. In order to avoid further delays, Endo shall
be entitled to request that Vyrix supplies a supplementary delivery of the same
kind and amount of Product (“Supplementary Delivery”) as soon as reasonably
possible (at Endo´s sole discretion and cost by airfreight), but in no event
later than within one (1) month following notification by Endo to Vyrix of the
nature of the defect in the Product, and Vyrix shall comply with such request.
The results obtained by such independent expert or laboratory shall be binding
upon the parties, and the costs of such analyses shall be borne by the party
whose test results are not upheld by such independent laboratory testing.

 

8.4 If Vyrix agrees or the independent expert finds that any delivery of the
Product is defective, then Vyrix shall promptly replace the delivery in question
(and in no event any later than within one (1) month) by airfreight or the
fastest possible means of transport under the circumstances, at no additional
cost to Endo. If Endo requested a Supplementary Delivery in accordance with the
foregoing paragraph, such Supplementary Delivery shall be considered to be a
replacement delivery in accordance with the foregoing sentence. All costs and
expenses incurred by Endo in connection with Defective delivery (including,
without limitation, the cost of the Supplementary Delivery, and return or
disposal of the defective Product) shall be borne by Vyrix. Vyrix shall promptly
inform Endo whether the Defective delivery shall be disposed of or returned to
Vyrix.

 

8.5 If a delivery of the Product is found by the independent expert not to be
defective, Endo shall pay for such delivery in accordance with the payment
provisions contained in this Agreement. If Endo requested a Supplementary
Delivery in accordance with this Section 8, such Supplementary Delivery must be
paid for by Endo separately.

 

8.6

Recall. In the event that Endo is required by Health Canada or any regulatory
authority in the Territory to recall a Product or in the event either party
determines that an event, incident or circumstance has occurred that may result
in the need for a recall or market withdrawal in the Territory, the party
notified of such recall or similar action, or the party that desires such recall
or similar action, shall within twenty-four (24) hours, advise the other party
thereof by telephone or facsimile (with written confirmation notice to follow).
Endo, in consultation with Vyrix, shall decide whether to conduct any recall in
the Territory, although Endo shall have final decision-making authority on
whether to conduct such recall (except in the case of a government mandated
recall, in which case either party may act without such advance notice but,
shall notify the other party as soon as possible) and the manner in which any
such recall shall be conducted; provided however that Endo shall initiate a
recall upon Vyrix’s request in the event that Vyrix reasonably believes that
such a recall is required due to non-compliance with applicable laws and
regulations in the

 

12



--------------------------------------------------------------------------------

  Territory. Vyrix will make available to Endo, upon request, all of Vyrix’s
pertinent disclosable records that Endo may reasonably request to assist Endo in
effecting any recall. If such a recall arises as a result of an act of
omission,an infringement or a misrepresentation in Endo’s storage, handling,
promotion, advertising or distribution of the Product, Endo shall bear the costs
and expenses of the recall for the Territory. In all circumstances due to any
act or omission on behalf of Vyrix, Vyrix shall bear all the costs and expenses
associated with such a recall.

 

9. PRICES AND PAYMENTS

 

9.1 Transfer Price. The price payable by Endo for Product (the “Transfer Price”)
shall not exceed the prices set forth below:

 

  (a) Batch size of approximately […***…] tablets: Not to exceed USD$
[…***…]/tablet (bulk packaged).

 

  (b) Batch size of approximately […***…] tablets: Not to exceed USD$
[…***…]/tablet (bulk packaged).

 

  (c) Batch size of approximately […***…] tablets: Not to exceed USD$
[…***…]/tablet (bulk packaged).

The above pricing shall be reflective of the pricing provided to Vyrix by
Ethypharm, with no additional mark-up on pricing by Vyrix except for any
necessary taxes costs to be billed as incurred.

 

9.2 Price Adjustments. Vyrix shall not increase the prices in Section 9.1 for a
period of two (2) years following the Launch Date of the Product provided that
Vyrix is not losing money either directly or as a result of currency exchange.
At any time after the second (2nd) anniversary of the Launch Date of the Product
in each country in the Territory, Vyrix shall be entitled to increase the prices
specified in Section 9.1, but not more than once per Calendar Year. Vyrix shall
consult with Endo in relation to the reasons for its intended price increase and
deliver to Endo at least six (6) months advance written notice of a proposed
increase in price and demonstrate based on reasonable documentary evidence that
the proposed price increase corresponds exclusively to an increase in the prices
of Ethypharm’s raw materials, production and manufacturing processes. If the
prices of Ethypharms’s raw materials, production and manufacturing processes
decrease by more than five percent (5%), Vyrix shall pass on those price
decreases to Endo.

 

9.3 Upfront Payments.

Upon signing of this Agreement, within five (5) Business Days Endo will pay via
wire to Vyrix two hundred and fifty-thousand US Dollars ($USD 250,000).

 

9.4 Milestone Payments.

 

  (a) Upon regulatory approval of the Product in Canada, within five
(5) Business Days Endo will pay via wire to Vyrix […***…].

 

  (b) Upon regulatory approval of the Product in the Republic of South Africa,
within five (5) Business Days Endo will pay via wire to Vyrix […***…].

 

13



--------------------------------------------------------------------------------

  (c) If Net Sales of the Product in any Calendar Year exceed […***…] (the
“First Net Sales Threshold”), Endo shall pay Vyrix […***…]. This Milestone
Payment shall only be due once, if at all, and shall be due and payable sixty
(60) days following the end of the applicable Calendar Year in which the First
Net Sales Threshold is achieved.

 

  (d) If Net Sales of the Product in any Calendar Year exceed […***…] (the
“Second Net Sales Threshold”), Endo shall pay Vyrix […***…]. This Milestone
Payment shall only be due once, if at all, and shall be due and payable sixty
(60) days following the end of the applicable Calendar Year in which the Second
Net Sales Threshold is achieved.

 

  (e) If Net Sales of the Product in any Calendar Year exceed […***…] (the
“Third Net Sales Threshold”), Endo shall pay Vyrix […***…]. This Milestone
Payment shall only be due once, if at all, and shall be due and payable sixty
(60) days following the end of the applicable Calendar Year in which the Third
Net Sales Threshold is achieved.

 

  (f) If Net Sales of the Product in any Calendar Year exceed […***…] (the
“Fourth Net Sales Threshold”), Endo shall pay Vyrix […***…]. This Milestone
Payment shall only be due once, if at all, and shall be due and payable sixty
(60) days following the end of the applicable Calendar Year in which the Fourth
Net Sales Threshold is achieved.

 

  (g) If Net Sales of the Product in any Calendar Year exceed […***…] (the
“Fifth Net Sales Threshold”), Endo shall pay Vyrix […***…]. This Milestone
Payment shall only be due once, if at all, and shall be due and payable sixty
(60) days following the end of the applicable Calendar Year in which the Fifth
Net Sales Threshold is achieved.

 

  (h) If Net Sales of the Product in any Calendar Year exceed […***…] (the
“Sixth Net Sales Threshold”), Endo shall pay Vyrix […***…]. This Milestone
Payment shall only be due once, if at all, and shall be due and payable sixty
(60) days following the end of the applicable Calendar Year in which the Sixth
Net Sales Threshold is achieved.

For the avoidance of doubt, the Net Sales Thresholds are cumulative, meaning
that (a) should they all be achieved Endo shall owe Vyrix a total aggregate
amount of (and never exceeding) three million and twenty five thousand US
dollars ($USD 3,025,000), and (b) such First, Second, Third, Fourth, Fifth,
Sixth, and Seventh Net Sales Thresholds may be achieved in one or more Calendar
Years as applicable.

 

9.5 Royalties. Commencing with the calendar quarter in which Launch of the
Product is made in the Territory, Endo shall pay Vyrix a non-creditable,
non-refundable Royalty, in immediately available funds, in an amount equal to
one of the following (the “Royalties”):

 

  (a) […***…] percent ([…***…]%) of Net Sales in any Calendar Year should the
Net Sales in that Calendar Year be less than or equal to […***…] or;

 

  (b) […***…] percent ([…***…]%) of Net Sales should the Net Sales in that
Calendar Year exceed […***…].

No later than forty-five (45) days after the end of each calendar quarter, Endo
shall report to Vyrix the Net Sales of the Product sold by Endo in the Territory
and the Royalties due to Vyrix for such period. The payment by Endo to Vyrix
shall be made within sixty (60) days after the end of each calendar quarter,
subject to a true-up within sixty (60) days of the end of the Calendar Year
should Net Sales cross the […***…] threshold.

 

14



--------------------------------------------------------------------------------

9.6 Royalty Term. Endo shall pay to Vyrix the Royalties described in Section 9.8
above on a country-by-country basis in the Territory until the later of (i) the
expiration of market exclusivity for the Product in that country, or
(ii) fifteen (15) years after the Launch of the Product in that country.

 

9.7 Payment. All amounts due to Vyrix shall be payable within thirty (30) days
of receipt of an invoice from Vyrix, with the exception of Royalty payments to
be paid as per Section 9.5 of this Agreement.

 

9.8 Manner of Payment. All payments to Vyrix under this Agreement shall be made
in United States Dollars by way of wire transfer to Vyrix’s nominated bank
account.

 

9.9 Withholding Tax. If Endo is required by the applicable laws of any
jurisdiction to deduct or withhold from any payment to Vyrix any taxes or
charges which may be levied against Vyrix, Endo shall deduct or withhold such
taxes or charges in accordance with such applicable laws, and shall forthwith
provide to Vyrix the reasons therefore. Endo shall promptly furnish Vyrix with
copies of any tax certificate or other documentation evidencing such
withholding.

 

9.10 Currency Conversion. Payments under this Agreement based on sales amounts
in a currency other than Canadian dollars shall first be calculated in the
foreign currency and then the payment owing shall be converted to Canadian
dollars on the basis of the exchange rate in effect for the purchase of Canadian
dollars with such foreign currency quoted by the Bank of Canada on the date that
the payment is made.

 

10. RECORDS AND INSPECTION

 

10.1 Endo to Report. Within forty-five (45) days of each calendar quarter during
the Term, Endo shall deliver to Vyrix a written report of all the Net Sales of
Product recorded by it and by its Affiliates, as well as the stock level at the
end of the quarter, on a country by country basis during the calendar quarter
preceding the date of the report.

 

10.2 Vyrix’s Right to Inspect Records. Endo must maintain the records described
in Section 10.1 for a minimum of three (3) years and make them available for
inspection by Vyrix’s accountants or auditors upon reasonable written request
from Vyrix. Vyrix acknowledges that all records are Confidential Information of
Endo and that it shall be entitled to inspect those records once every twenty
four (24) months. Vyrix must pay the costs associated with the audit; provided
that if any such audit shows that payments to Vyrix have been understated by
five percent (5%) or more, the cost of such audit shall be borne by Endo.

 

11. INTELLECTUAL PROPERTY

 

11.1 Ownership. Endo acknowledges and agrees that, as between the parties, Vyrix
owns all of the Vyrix IP and that Vyrix shall retain ownership of all the Vyrix
IP.

 

11.2 Use of the Trade Marks. Endo agrees that each Pack of Product shall bear
the following language, and that Endo shall not market, promote, offer for sale
or sell the Product without each Pack bearing the following language: “Licensed
from Vyrix Pharmaceuticals, Inc.”

 

15



--------------------------------------------------------------------------------

11.3 Pack Modifications. Subject to Endo complying with Sections 11.1, 11.2 and
11.4, Endo may modify the Pack, with Endo assuming such costs.

 

11.4 Quality Standards. Vyrix shall be entitled to prescribe from time to time
such reasonable standards of manufacture, quality and performance as appear to
Vyrix to be necessary to ensure the maintenance of the good quality and
reputation of the Product and Endo shall use reasonable efforts to observe each
and every one of the said quality standards provided they do not impact the
Regulatory Approval in the Territory. Endo shall not market, promote nor sell
Product which does not comply with the said quality standards without Vyrix’s
informed prior written consent.

 

11.5 Maintenance of Trade Marks and Domain Name. Vyrix shall, at its expense,
take all such steps as Vyrix deems reasonably required to maintain the validity
and enforceability of the Trade Marks in the Territory during the Term,
including paying on or before the due date all registration and renewal fees.

 

11.6 Infringement of Rights. Endo shall promptly report to Vyrix any suspected
infringement in the Territory of the Vyrix IP by third parties which it suspects
or of which it becomes aware. Endo may take action in respect of such
infringement except if such action involves a counterclaim against the validity
or existence of any Vyrix IP or IP licensed to Vyrix for the Product, in which
case Vyrix shall assume the care and conduct of such proceedings. Endo shall
provide to Vyrix with all reasonable assistance in support of actions or suits
that Vyrix initiates, including in the case of trade mark proceedings, with
evidence of use. Any damages and costs recovered shall be split between Vyrix
and Endo on a 50/50 basis after first deducting all costs for such proceedings
borne by Endo.

 

11.7 Vyrix’s Representations. Vyrix warrants that:

 

  (a) at the Effective Date, Vyrix owns or has been assigned the Vyrix IP;

 

  (b) to the best of its knowledge, the use of the Trade Marks and the
exploitation of the Vyrix IP does not infringe the rights of any third party;

 

  (c) Vyrix has not misappropriated and is not aware of any misappropriation of
any trade secrets of any third parties relating to the Product or the Vyrix IP;

 

  (d) Vyrix has not granted to any other third party any right or licence to
market, distribute or sell the Product in the Territory which right is still in
force and effect on the Effective Date;

 

  (e) Vyrix and/or its Affiliates is/are direct and exclusive owner(s) of all
Vyrix IP as of the Effective Date, and do not license the Vyrix IP from any
other party;

 

  (f) All Product manufactured and delivered to Endo shall comply in all
material respects with all GMPs, Specifications and other regulations as
required by Health Canada, MCC or other regulatory authorities in the
Terrritory;

 

  (g) All Product supplied by Vyrix to Endo hereunder shall, as of the time that
such Product is delivered to Endo, have a minimum shelf life (at the time of
delivery to the carrier’s vehicle by Vyrix for shipment at the shipping point
pursuant to Section 6.4) of the greater of (i) twenty (20) months, and (ii) four
(4) months less than the shelf life set forth in the Regulatory Approval;

 

16



--------------------------------------------------------------------------------

  (h) As of the date hereof and during the immediately preceding five (5) year
period, there have not been any claims, lawsuits, arbitrations, legal or
administrative or regulatory proceedings, charges, complaints or investigations
by any government authority or other third party threatened, commenced or
pending against Vyrix and Vyrix has not received any notice of intellectual
property infringement with respect to, the Product or the Vyrix IP, including
Vyrix’s right to manufacture, use, sell or license the Product.

Either party shall inform the other party in writing without delay if any notice
from a third party should be received by such party during the Term claiming
such infringement, violation or misappropriation.

 

11.8 No Challenge by Endo. Endo shall not directly or indirectly challenge the
validity or ownership of the Vyrix IP or challenge that the use of the Vyrix IP
by Endo during the Term is only on behalf of Vyrix as a licensee under its
control. Endo shall not knowingly do, or authorize any third party to do, any
act, which would or might invalidate or infringe any Intellectual Property of
Vyrix and shall not knowingly omit or authorize any third party to omit to do
any act which, by its omission, would have that effect.

 

12. TERMINATION

 

12.1 Termination by either Party. Either party may terminate this Agreement with
immediate effect by written notice to such effect to the other party upon the
happening of any of the following events:

 

  (a) if the other party commits any material breach of the provisions contained
in this Agreement and does not remedy the breach within sixty (60) days after
receipt of written notice requiring it to do so and provided that if the
breaching party has proposed a course of action to cure the breach and is acting
in good faith to cure same but has not cured same by the sixtieth (60th) day,
such period shall be extended by a further period of up to an additional thirty
(30) days to permit the breach to be cured;

 

  (b) a petition or other application being presented or resolution being passed
for the winding up, liquidation or dissolution of the other party or notice of
intention to propose such a resolution being given or the entry of the other
party into a scheme of arrangement or compromise with any of its creditors;

 

  (c) the appointment of an administrator or a receiver or receiver and manager
or official manager or agent of a secured creditor to any of the other party’s
property;

 

  (d) the other party ceasing to carry on business or stopping or wrongfully
suspending payment to any of its creditors or stating its intention so to do.

 

  (e) Either Party can remove a country from the Territory in the Definitive
Agreement in the instance that the health authorities in the specified country
in the Territory has refused regulatory approval (or equivalent in the country
in the Territory) of the Product.

 

  (f) Vyrix has the right to (partially) terminate the Definitive Agreement with
respect to Canada, South Africa, or Mexco in the event that Endo has not applied
for regulatory approvals to distribute the Product in such jurisdiction prior to
the first (1st) anniversary of the Effective Date, assuming sufficiency of the
existing regulatory dossier unless Endo requires additional documentation and/or
data from Vyrix for the filing.

 

17



--------------------------------------------------------------------------------

  (g) Vyrix has the right to terminate this Agreement entirely or partially with
respect to a Country as determined by Vyrix for convenience without fault of
Endo at any time following the fourth (4th) anniversary of the Effective Date by
giving Endo not less than sixty (60) Calendar Days prior written notice. In such
event, Vyrix shall be obliged to pay the greater of (a) all sales and marketing
costs incurred by Endo as of the Effective Date, or (b) two (2) times Endo’s Net
Sales of the Product in the Country of termination in the preceeding twelve
(12) month period, provided that all outstanding sales (including orders
received, but not yet processed or shipped) and backorders are included in the
calculation of Net Sales.

 

  (h) In case of termination, Endo shall notify the health authorities in the
specific country(ies) in the Territory if applicable.

 

  (i) On the earlier of expiry or termination of the Agreement in relation to
the Territory, Endo shall transfer to Vyrix ownership of the regulatory
dossier(s) in the Territory and provide to Vyrix details of the amount of
Product in Endo’s possession.

 

12.2 Right of (Partial) Termination by either Party for lack of Regulatory
Approval. Either Party can partially terminate the Agreement with a respect to a
country from the Territory where the competent regulatory authority has refused
Regulatory Approval (or equivalent in the country in the Territory) of the
Product.

 

12.3 Non-renewal by Vyrix. Should Vyrix elect not to renew the Agreement, Vyrix
shall provide six (6) months written notice prior to the end of the current term
of such intention.

 

12.4 Right of Termination by Endo. Endo may terminate the Agreement at any time,
giving Vyrix not less than six (6) months written notice.

 

12.5 Consequences of (Partial) Termination. On the earlier of expiry or
termination of this Agreement in relation to the entire Territory or partially,
on a country by country basis as the case may be:

 

  (a) Endo’s rights and licenses under Section 3 shall expire and cease being of
force or effect and Endo shall not promote or market the Product, except as
provided under Section 12.7;

 

  (b) Endo shall transfer to Vyrix or any party it designates the Regulatory
Approval for the Production the Territory;

 

  (c) Endo shall provide to Vyrix details of the amount of Product in Endo’s
possession.

 

12.6 Termination by Endo due to Inability to Supply. Endo may terminate this
Agreement with immediate effect by written notice to such effect to Vyrix should
there be a Long Term Inability to Supply that persists for six (6) months after
the scheduled delivery of the goods as described in 6.5.

 

18



--------------------------------------------------------------------------------

12.7 Sell-Off Period. Notwithstanding any termination of the Agreement (in whole
or in respect of a particular country), Endo shall be entitled to continue to
enjoy its rights and licenses and be entitled to continue to sell existing
inventory of the Product in the relevant country or countries for a further
period of nine (9) months.

 

12.8 Stock Purchase. Subject to Section 12.4, Vyrix shall be entitled, at its
option, exercisable by written notice to Endo within a period of thirty
(30) days following the date of termination or expiration of this Agreement, to
repurchase from Endo any unsold Product. The repurchase price shall be the same
price at which Vyrix originally sold such Product to Endo provided that Vyrix is
responsible for arranging, and for the cost of, transport and insurance arising
from the repurchase.

 

12.9 Survival. Expiry or termination of this Agreement shall not relieve the
parties of any obligation accruing prior to such expiration or termination,
including the payment obligation specified in Section 9.9. Without limiting the
foregoing, Sections 3.3 and 3.4 and Sections 7 through 18 (both inclusive),
shall survive the termination or expiry of this Agreement.

 

13. WARRANTIES, INDEMNITIES AND LIMITATION OF LIABILITY

 

13.1 Product Warranty. Vyrix warrants to Endo that:

 

  (a) Vyrix shall maintain in effect all required approvals regarding the
Product and the manufacturing facility and, as the case may be, ensure that at
all times such approvals remain valid with respect to any additional
manufacturing facility, including without limitation in both cases, the
maintenance of GMPs with respect thereto. Vyrix shall manufacture, test, store
and ship the Product in accordance with (i) the Specifications, (ii) applicable
law, including GMPs, and (iii) required approvals in France or the country in
which the manufacturing site resides;

 

  (b) the Product delivered to Endo hereunder shall conform, in all material
respects, to the Specifications; and

 

  (c) Endo’s remedy under the warranty under this Section 13.1 is for Vyrix to
replace any Product found to be defective during the warranty period and
returned to Vyrix in accordance with Section 8, except in the case of bodily
injury or death, in which case such remedies shall not be exhaustive and shall
be subject to Section 13.4. Except for the warranty provided in this
Section 13.1 and Section 11, Vyrix makes no other warranties, whether express or
implied, regarding the Product.

 

13.2 Qualifications. The warranty set out in Section 13.1 does not apply to any
Product that (i) has had any identification markings removed or rendered
illegible, or (ii) has been damaged by transportation, storage or maintenance
after delivery to Endo under temperature and other conditions that are contrary
to Vyrix’s specifications, or (iii) has been the subject of misuse, accident or
neglect, or from any other cause beyond Vyrix’s reasonable control after the
delivery of Product in accordance with Section 6.4, or (iv) has been used in a
manner not in accordance with the instructions supplied by Vyrix or in a manner
other than for which it was intended as indicated in the Product label claims.

 

13.3 Endo’s Indemnity. Endo shall indemnify, defend, and hold harmless Vyrix and
its officers, directors, employees, Affiliates, and agents and their respective
successors, heirs and assigns (the “Vyrix Indemnitees”), against any and all
liability, damage, loss and expense, including reasonable attorneys’ fees and
expenses of litigation, incurred by or imposed upon any of the Vyrix Indemnitees
in connection with any claims, suits, actions, demands or judgments

 

19



--------------------------------------------------------------------------------

(the “Endo Indemnifying Claims”) arising out of any theory of liability,
including without limitation actions in the form of tort, warranty, or strict
liability and regardless of whether such action has any factual basis,
concerning Endo’s or its Affiliates’, distributors’, agents’ or licensees’
exploitation or sale of the Product and/or the manufacture of Product, the
marketing, offering for sale and sale, use and/or promotion, importation and
export of the Product, except to the extent that any Endo Indemnifying Claims
are the result of Vyrix’s breach of Section 11.7 or Vyrix’s failure to comply
with its obligations hereunder, gross negligence or wilful misconduct.

 

13.4 Vyrix’s Indemnity. Subject to the terms of this Agreement, Vyrix shall
indemnify, defend, and hold harmless Endo and its officers, directors,
employees, Affiliates, and agents and their respective successors, heirs and
assigns (the “Endo Indemnitees”), against any and all liability, damage, loss
and expense, including reasonable attorneys’ fees and expenses of litigation,
incurred by or imposed upon any of the Endo Indemnitees in connection with any
claims, suits, actions, demands or judgments (the “Vyrix Indemnifying Claims”)
arising out of any theory of liability, including without limitation actions in
the form of tort, warranty, or strict liability and regardless of whether such
action has any factual basis, concerning

 

  (a) Vyrix’s breach of the Section 11.1 warranty;

 

  (b) Vyrix’s breach of the Section 13 warranty;

 

  (c) Vyrix’s breach of any of its representations or warranties of this
Agreement, or breach of any other provision of this Agreement by Vyrix;

 

  (d) any claim that the exercise by Endo of its rights under this Agreement
relating (directly or indirectly) to Vyrix IP infringes the intellectual
property of the other person; and

 

  (e) any claim that the use of the Product in conformity with the applicable
marketing authorization has caused damage or loss to any person,

except to the extent that any Vyrix Indemnifying Claims are the result of Endo’s
failure to comply its obligations hereunder or its gross negligence or wilful
misconduct.

 

13.5 Notice. If a party receives notice of any Vyrix Indemnifying Claim or if
Vyrix receives notice of any Endo Indemnifying Claim (each, an “Indemnifying
Party”), the other party (the “Indemnitee”) shall, as promptly as is reasonably
possible, give the Indemnifying Party notice thereof; provided, however, that
failure to give such notice promptly shall only relieve the Indemnifying Party
of any indemnification obligation hereunder to the extent such failure
diminishes the ability of the Indemnifying Party to respond to or to defend the
Indemnitee against such indemnifying claim of the Indemnifying Party. The
parties shall consult and cooperate with each other regarding the response to
and the defense of any such indemnifying claim and the Indemnifying Party shall
assume the defense or represent the interests of the Indemnitee in respect of
such indemnifying claim of the Indemnifying Party, that shall include the right
to select and direct legal counsel and other consultants to appear in
proceedings on behalf of the Indemnitee and to propose, accept or reject offers
of settlement, all at its sole cost; provided, however, that no such settlement
shall be made without the prior written consent of the Indemnitee, such consent
not to be unreasonably withheld. Nothing herein shall prevent the Indemnitee
from retaining its own counsel and participating in its own defence at its own
cost and expense.

 

20



--------------------------------------------------------------------------------

13.6 Settlements. Neither party may settle a claim or action related to its
indemnity obligations hereunder without the consent of the Indemnitee, if such
settlement would impose any monetary obligation on the Indemnitee or require the
Indemnitee to submit to an injunction or otherwise limit the Indemnitee, its
Affiliates, employees, agents, officers or directors; provided that this
restriction shall not apply to any settlement by Vyrix of litigation relating to
the Vyrix IP.

 

13.7 Limitation of Liability. Subject only to Sections 7.1 and 7.2, neither
party shall have any liability to the other party or its Affiliates for any loss
of profits, direct, special, indirect, consequential, exemplary, punitive or
incidental damages arising out of or relating to this Agreement however caused
and on any theory of liability (including negligence), whether or not a party
has been advised of the possibility of such damages.

 

13.8 Endo Insurance. Endo shall be responsible at its own cost to effect and
maintain throughout the Term comprehensive and product liability insurance
policy that a reasonable and prudent person engaged in the relevant industry
would effect and maintain, and including without limitation contractual
liability coverage for Endo’s indemnification obligations hereunder. Such
insurance policy shall be insurance cover of not less than CAD$5,000,000. Endo
shall deliver to Vyrix a copy thereof at Vyrix’s request.

 

13.9 Vyrix Insurance. Vyrix either directly or via its parent company Ampio
Pharmaceuticals now has in effect and shall maintain in good standing throughout
the Term, comprehensive civil and product liability insurance with a single
limit of USD$ 5,000,000 per loss and per insurance year aggregated, during the
Term, from a reputable and financially secure insurance carrier, to cover any
physical or material damage injury to third parties arising under or related to
Vyrix’s performance of its obligations under this Agreement.

 

14. CONFIDENTIALITY

 

14.1 Confidential Information. “Confidential Information” means any scientific,
technical, trade or business information or material related to a party’s (the
“Discloser”) technology or business that is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy, and is disclosed to
the other party or to that other party’s Affiliates (collectively, the
“Recipient”) in connection with this Agreement. Without limiting the foregoing,
a party’s Confidential Information includes information in which such party owns
the intellectual property rights and interests in accordance with the terms
herein. Confidential Information does not include information that: (i) is now
or subsequently becomes generally available to the public through no wrongful
act or omission of Recipient; (ii) Recipient can demonstrate to have had
rightfully in its possession prior to disclosure to Recipient by Discloser;
(iii) is independently developed by Recipient without use, directly or
indirectly, of any Confidential Information of Discloser as can be demonstrated
by Recipient; or (iv) Recipient rightfully obtains from a third party (except
such third parties who act for or on behalf of the Discloser) who has the
unrestricted right to transfer or disclose it.

 

14.2 Non-Disclosure. Except as specifically authorized in this Agreement or as
has otherwise been specifically authorized by Discloser in writing, Recipient
shall not directly or indirectly reproduce, use, distribute, disclose or
otherwise disseminate the Discloser’s Confidential Information. If required by
law, the Recipient may disclose the Discloser’s Confidential Information to a
governmental authority or by order of a court of competent jurisdiction,
provided that: (i) such disclosure is subject to all applicable governmental or
judicial protection available for like information; (ii) reasonable advance
notice is given to the Discloser; and (iii) the Discloser is provided with a
reasonable opportunity to avail itself of legal process to prevent or minimize
such disclosure.

 

21



--------------------------------------------------------------------------------

14.3 Return of Information. Upon expiry or termination of this Agreement, or
upon request by Discloser, Recipient shall promptly deliver to Discloser or at
Recipient’s option destroy all Confidential Information of Discloser and all
embodiments and/or copies thereof then in its custody, control or possession and
shall deliver within one (1) month after such expiration or termination or
request a written statement to Discloser certifying such action.

 

14.4 Disclosure to Employees and Consultants. Recipient agrees that access to
Confidential Information will be limited to those employees and other authorized
representatives and consultants of Recipient who (i) need to know such
Confidential Information in order to conduct their work in connection with the
terms of this Agreement, and (ii) have signed agreements with Recipient
obligating them to maintain the confidentiality of Confidential Information
disclosed to them and to take all reasonably necessary steps to ensure that the
terms of this Agreement are not violated by them.

 

14.5 Press Releases and Other Disclosures. Neither party shall publish any
information or make public disclosure of the terms of this Agreement without the
consent of the other party, such consent not to be unreasonably withheld (with
failure to respond to any request for consent beyond one (1) week from the
request to be deemed consent). Notwithstanding the foregoing, a party may
disclose the terms of, or activities under, this Agreement:

 

  (a) to the extent required by law or regulation or court order, or by the
rules of any stock exchange on which the stock or shares of the party are
listed; and

 

  (b) in confidence to its professional advisors, and its existing or potential
investors, acquirers or merger partners.

The parties agree that press releases relating to this Agreement shall be made
upon the Effective Date by each of them.

 

15. PHARMACOVIGILANCE

 

15.1 Appropriate Reporting of Adverse Events. The parties agree that appropriate
reporting of adverse events and other safety data relating to the Product is
critical. Specific details regarding the management of information of adverse
events, medical inquiries and Product complaints related to the use of the
Product in the Territory and outside will be set out in a separate document, to
be agreed to by the parties at least three (3) months before the first scheduled
launch date in the Territory. The Pharmacovigilance and product labelling
representatives of each party will work in good faith together to develop a
document that identifies and/or provides:

 

  (a) which safety information will be exchanged;

 

  (b) when such information will be exchanged;

 

  (c) Endo will have regulatory reporting responsibilities;

 

  (d) Endo will manage the safety database for the Territory only;

 

  (e) Endo will be obligated to obtain follow-up information on incomplete
safety reports for the Territory only;

 

22



--------------------------------------------------------------------------------

  (f) that Endo will review the literature for safety report information for the
Territory only;

 

  (g) that Endo will prepare required periodic safety updates for the Territory
only; and

 

  (h) the identification of any other details required to appropriately manage
safety information for the Product.

 

15.2 Quality and Pharmacovigilance Agreements. Within ninety (90) days after
Regulatory Approval in Canada, the parties will begin to negotiate in good faith
a mutually acceptable quality agreement and pharmacovigilance agreement with
respect to the Product including the matters set forth in Section 15.1 above.

 

16. DISPUTE RESOLUTION

 

16.1 Conditions Prior to Litigation A party must not start arbitration or court
proceedings (except proceedings seeking interlocutory relief) in respect of a
Dispute unless it has complied with this clause.

 

16.2 Dispute. For the purpose of this Section 16, “Dispute” means any dispute or
material difference arising out of or in connection with this Agreement, between
the parties.

 

16.3 No Court Proceedings. No party may commence or initiate any court
proceedings (except applications for urgent interim injunctive relief) until the
procedures set out below have been followed.

 

16.4 Notice of Dispute. A party that considers a Dispute has arisen or exists
shall be entitled to send written notice to the other party involved in the
Dispute (the “Dispute Notice”) setting out a full description of the matters in
dispute.

 

16.5 Dispute Resolution. Any Dispute between the parties shall be brought to the
attention of the managing directors (or equivalent of each party) who shall
attempt in good faith to achieve a resolution. If any Dispute is not resolved by
the parties’ managing directors (or their designees, as the case may be) within
four (4) weeks after such dispute is referred to them, then either party shall
have the right to refer such dispute to mediation, provided that in the case of
a dispute which primarily relates to the ownership or infringement of
intellectual rights or issues relating to the supply of the Product by Vyrix,
the parties shall be entitled to commence litigation in a court of competent
jurisdiction after the expiry of such four (4) weeks.

 

16.6 Mediation. A Dispute which is not resolved in accordance with Section 16.5
shall be submitted by the parties to non-binding mediation following a process
to be agreed upon by the parties.

 

16.7 Failure of Mediation. If the parties do not resolve the Dispute by
mediation within a period of ninety (90) days after the case has been referred
to mediation either party may enter the dispute in any court having
jurisdiction.

 

16.8 Costs. The expenses of mediation and/or litigation shall be borne by the
parties in such proportion as determined by the mediator or otherwise in such
proportion to which each party is defeated or prevails in litigation.

 

23



--------------------------------------------------------------------------------

16.9 If a party does not comply with any provision of Sections 16.1 to 16.6, the
other party involved in the Dispute will not be bound by Sections 16.1 to 16.6.

 

17. FORCE MAJEURE

 

17.1 Failure Due to Force Majeure. Notwithstanding anything to the contrary in
this Agreement, no party is responsible or liable to the other party for, nor
will this Agreement be terminated (except as provided under Section 17.5) as a
result of that first mentioned party’s failure to perform any of its obligations
hereunder, with the exception of payment of monies due and owing, if such
failure results from Force Majeure.

 

17.2 Exceptions. A party is not entitled to the benefit of the provisions of
Section 17.1 under any of the following circumstances:

 

  (a) to the extent that the failure was caused by the contributory negligence
of that party;

 

  (b) to the extent that the failure was caused by that party having failed to
take reasonable steps to remedy the condition and to resume the performance of
such obligations as soon as practicable;

 

  (c) unless as soon as possible after the occurrence relied upon or as soon as
possible after determining that the occurrence was in the nature of Force
Majeure and would affect that party’s ability to observe and perform its
obligations contained in this Agreement that party has given to the other party
written notice that the former party is unable by reason of Force Majeure (the
nature of which must be specified therein) to perform the particular
obligations.

 

17.3 Avoidance of Force Majeure. The party claiming Force Majeure shall use
reasonable efforts to avoid or remove any such causes and resume performance
under this Agreement as soon as feasible whenever such cause is removed,
provided however that the foregoing is not to be construed to require a party to
settle any labour dispute or to commence, continue or settle any litigation.

 

17.4 Notice of Force Majeure. The party claiming Force Majeure shall likewise
give notice as soon as possible after the Force Majeure condition has been
remedied or ceased to exist to the effect that the same has been remedied and
that the party has resumed or is then in a position to resume the performance of
such obligations.

 

17.5 Termination for Force Majeure. If the cause of the delay continues for a
period of more than ninety (90) days the party not claiming Force Majeure may
terminate this Agreement by written notice to the other party without penalty.

 

24



--------------------------------------------------------------------------------

18. GENERAL

 

18.1 Notices. Any consent, notice or report required or permitted to be given or
made under this Agreement by one of the parties to the other shall be in writing
(by registered mail or facsimile or e-mail message) and addressed to such other
party at its address indicated above, or to such other address as the addressee
shall have last furnished in writing to the addressor, and shall be effective
upon receipt by the addressee. If to Endo, a copy should be sent to:

ENDO VENTURES LIMITED.

No. 33 Fitzwilliam Square

Dublin 2

Ireland

If to Vyrix, a copy should be sent to:

Vyrix Pharmaceuticals, Inc.

5445 DTC Parkway

Suite 925

Greenwood Village, CO 80111

 

18.2 Waiver. A waiver by any party of any breach or a failure to enforce or to
insist upon the observance of a condition of this Agreement will not be a waiver
of any other or of any subsequent breach. No waiver under this agreement will be
binding unless in writing and signed by the parties giving the waiver.

 

18.3 Severance. If any part of this Agreement is invalid, unenforceable,
illegal, void or voidable for any reason, this Agreement will be construed and
be binding on the parties as if the invalid, unenforceable, illegal, void or
voidable part had been deleted from this Agreement or read down to the extent
necessary to overcome the difficulty.

 

18.4 Successors and Assigns. This Agreement will be binding on and continue for
the benefit of each party, its successors and permitted assigns.

 

18.5 Further Assurances. The parties will do everything reasonably necessary to
give effect to this Agreement and to the transactions contemplated by it and
will use all reasonable endeavours to cause relevant third parties to do
likewise.

 

18.6 Assignment. Neither party may assign any of its rights or obligations under
this Agreement without first obtaining the other party’s advance written consent
to such effect, except that either party may do so as part of a corporate
restructure and either Party may assign this Agreement to an Affiliate, in
either case without having to obtain the other party’s advance written consent.

 

18.7 Continuing Obligations. The expiration or termination of this Agreement
does not operate to terminate any of the continuing obligations under this
Agreement and they will remain in full force and effect and binding on the party
concerned.

 

25



--------------------------------------------------------------------------------

18.8 Variation. No variation of this Agreement (other than a waiver which is
governed by Section 18.2) will be binding on the parties unless in writing and
signed by all parties.

 

18.9 Applicable Law. This Agreement is governed by and construed in accordance
with the laws of the Courts of New York State, USA.

 

18.10 No Agency. Nothing contained in this Agreement shall be deemed to create
an agency, joint venture, amalgamation, partnership or similar relationship
between the parties. Neither party shall at any time enter into, incur or hold
itself out to third parties as having authority to enter into, or incur, any
commitment, expense or liability on behalf of the other party. All contracts,
undertakings, expenses and liabilities undertaken or incurred by one party in
the performance of this Agreement shall be undertaken or incurred exclusively by
that party and not as an agent or representative of the other party.

 

18.11 Costs. Each party shall pay their own legal, accounting and other costs in
relation to the negotiation, preparation, execution and implementation of this
Agreement.

 

18.12 Entire Agreement. This Agreement (including the schedules) constitutes the
entire agreement and basis of the transaction between the parties in relation to
its subject matter and supersedes all other communications, negotiations,
arrangements and agreements between Vyrix and Endo, whether oral or in writing
including, as from the Effective Date in relation to the subject matter of this
Agreement, the confidentiality agreement dated 24 July 2013 between Vyrix and
Endo (which confidentiality agreement remains in full force and effect in
relation to any other subject matter covered by this confidentiality agreement
and in relation to any breach of that confidentiality agreement in relation to
the subject matter of this Agreement occurring on or prior to the Effective
Date).

AND THE PARTIES HAVE SIGNED:

 

VYRIX PHARMACEUTICALS, INC. ENDO VENTURES LIMITED By:

/s/ Jarrett T. Disbrow

By:

/s/ Blaine T. Davis

Name:

Title:

Jarrett T. Disbrow

President & CEO

Name:

Title:

Blaine T. Davis

President

By:

 

Name:

Title:

 

26



--------------------------------------------------------------------------------

Schedule 1

To the Distribution and License Agreement between Vyrix and Endo

Product Specifications

Release Specifications for Tramadol 89 mg Drug Product

(Australia – Commercial Product)

 

Test

   Method   Specification

[…***…]

       [ …***…]        [ …***…] 

[…***…]

       [ …***…]        [ …***…] 

[…***…]

       [ …***…]        [ …***…]         [ …***…]        [ …***…] 

[…***…]

       [ …***…]        [ …***…] 

[…***…]

       [ …***…]        [ …***…]             [ …***…]             [ …***…] 

[…***…]

       [ …***…]        [ …***…] 

[…***…]

       [ …***…]        [ …***…] 

[…***…]

       [ …***…]        [ …***…] 

[…***…]

       [ …***…]        [ …***…] 

[…***…]

       [ …***…]        [ …***…] 

[…***…]

       [ …***…]        [ …***…] 

[…***…]

        



--------------------------------------------------------------------------------

Schedule 2

To the Distribution and License Agreement between Vyrix and Endo

Intellectual Property

Licensed Patents

 

Country

  

Title

   Patent #      Issue Date  

Canada

   Use of Tramadol to Delay Ejaculation      2,440,920         1/24/2012   

Mexico

   Method of Delaying Ejaculation      244522         3/28/2007   

South Africa

   Method of Delaying Ejaculation      2003/08067         3/30/2005   

Licensed Trademarks

ZERTANE



--------------------------------------------------------------------------------

Schedule 3

Definition of Sub Saharan Africa and Latin America

Sub Saharan Africa shall mean the following countries: Angola, Botswana,
Cameroon, DR Congo, Gabon, Kenya, Lesotto, Madagascar, Malawi, Mozambique,
Mierz, Nigeria, Swaziland, Uganda, Zimbabwe, Tanzania

Latin America shall mean the following countries: Antigua and Barbuda, Aruba,
Bahamas, Barbados, Belize, Bermuda, British Virgin Islands, Cayman Islands,
Costa Rica, Curacao, Dominica, Dominican Republic, El Salvador, Grenada,
Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Mexico, Monserrat,
Nicaragua, Panama, Saint Lucia, Saint Vincent and the Grenadines, Trinidad &
Tobago, Turks & Caicos.